 DECISIONS OF NATIONAL LABOR REL.ATIONS BOARDInternational Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers & Helpers,Local 72, AFL-CIO (Combustion Engineering,Inc.) and Wolfgang Hoffman. Case 36-CB-821February 16, 1982DECISION AND ORDERBY MEMBHERS FANNING, JENKINS, ANDZIMMERMANUpon a charge filed by Wolfgang Hoffman, anindividual, on February 15, 1979, and duly servedon International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers & Helpers,Local 72, AFL-CIO (herein called Respondent orthe Union), the General Counsel of the NationalLabor Relations Board, acting through the Region-al Director for Region 19, issued and served onRespondent a complaint and notice of hearing andan amended complaint alleging that Respondentviolated Section 8(b)(1)(A) of the National LaborRelations Act, as amended. Respondent answeredboth the complaint and the amended complaint andon July 14, 1980, Respondent, Hoffman, and theGeneral Counsel filed with the Board a stipulationof facts. The parties stipulated to the contents ofthe record and agreed that no oral testimony wasnecessary or desired. They further stipulated thatthey waived a hearing before an administrative lawjudge, the makings of findings of fact and conclu-sions of law by an administrative law judge, andthe issuance of an administrative law judge's deci-sion, and desired to submit this case for findings offact, conclusions of law, and an order directly tothe Board. By order dated September 11, 1980, theBoard approved the stipulation of facts and trans-ferred the proceeding to the Board. Thereafter,briefs were filed by the General Counsel and Re-spondent.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record stip-ulated by the parties, and the briefs filed by theparties, and hereby makes the following findingsand conclusions.I. THE BUSINESS OF THE EMPLOYERCombustion Engineering, Inc., is a Delawarecorporation authorized to do business in the Stateof Oregon with an office and place of business lo-cated in Portland. At all times material to this pro-ceeding, it has been engaged in the constructionand renovation of boilers and other devices used inthe generation of electrical power by electric utili-ties and other companies, including such a con-struction project located at Boardman, Oregon,which is the only site involved in this proceeding.During the past 12 months, which period is repre-sentative of all times material herein, CombustionEngineering purchased and caused to be trans-ferred and delivered to its facilities within the Stateof Oregon goods and materials valued in excess of$50,000 directly from sources outside said State.On the basis of the above facts, the parties stipulat-ed, and we find, that Combustion Engineering is,and has been at all times material herein, an em-ployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.11. THE IABOR ORGANIZATION INVOLVEDThe parties stipulated and we find that Respond-ent Union is, and at all material times has been, alabor organization within the meaning of Section2(5) of the Act.iII. THE A .L EGED UNFAIR t.ABOR PRACTICESA. The Stipulated FactsRespondent and Combustion Engineering havemaintained and enforced at all times material tothis proceeding a collective-bargaining agreemententitled the Nine Western States Boilermaker FieldAgreement (Field Agreement) with effective datesof October 1, 1978, to September 30, 1980. Thiscollective-bargaining agreement incorporates byreference the Nine Western States Joint Referraland Rules Procedure (Referral Rules). Accordingto the Field Agreement and the Referral Rules, Re-spondent has the exclusive right to refer employeesto the Employer for positions covered by the bar-gaining unit.The Referral Rules, which are part of the collec-tive-bargaining agreement, contain a dispute proce-dure described in article 4 therein which providesin pertinent part:Section 4.2-Dispute Bond-Forfeiture orRefund-Grievants must deposit a good-faithcash bond in the amount of $50.00, which maybe forfeited in the event the Dispute Commit-tee finds against the grievant, in which eventthe cash bond will be used to defray in whole,or in part the expenses incurred in processingthe grievant's case. The bond will be returnedto the grievant if the Dispute Committee findsin favor of the grievant.'I Since 1959, and conltilluously thereafter until the implementation in1979 of the provision set forth above, the predecessor agreements to thecurrent collectisc-hargaining agreement and the Referral Rules had re-quired the deposit of a $10 good-faith cash bond in circumstances ideuti-cal to those in which the 550 bond is currently required260 NLRB No. 33232 BOILERMAKERS, LOCAL 72Hoffman, a member of Respondent, was referredby Respondent to work for Combustion Engineer-ing at its Boardman project sometime in January1979.On or about February 7, 1979,2 Hoffman wasdischarged by Combustion Engineering. The law-fulness of this discharge is not an issue in this pro-ceeding. On or about February 9 Hoffman went toRespondent's facility in Portland, Oregon, for thepurpose of signing the out-of-work list and obtain-ing a referral. Respondent's assistant business man-ager, Fred Mosely, informed him that under theUnion's Referral Rules he could not, because of hisdischarge, be referred to another job for a periodof 15 days. Mosely showed Hoffman a copy of hisdischarge letter which Respondent had receivedfrom Combustion, but refused either to give him acopy of the letter or to allow him to copy theletter by hand. Mosely then told Hoffman that, ifhe wanted to file a grievance about his discharge,he would first have to pay the Respondent $50 andhe explained that this requirement had become ef-fective on January 1, 1979. Mosely further statedthat, if Hoffman won the grievance, the $50 wouldbe refunded to him. Mosely added that Hoffmanhad 7 days in which to file a grievance if he so de-sired and that, once a grievance was filed, it tookabout 15 days for the grievance to reach the dis-pute committee. The parties stipulated that at notime did Mosely discuss with Hoffman the meritsof his possible grievance, or advise him whether heshould file a grievance.Hoffman delivered a handwritten grievance con-cerning his discharge and a check for $50 toMosely at Respondent's facility on February 12.Mosely accepted both the grievance and the check,although he refused to give Hoffman a receipt forthe check. On June 21, 4 months after Hoffmanfiled the unfair labor practice charge which is thesubject of this proceeding, Respondent sent Hoff-man a check for $50 without explanation, and in-formed him that his grievance was being processedaccording to the Nine Western States Field Griev-ance procedure. At the time of the stipulation,Hoffman had received no further communicationsfrom Respondent concerning the status of hisgrievance.B. The Issues and ContentionsThe General Counsel alleges that Respondentviolated its duty of fair representation under Sec-tion 8(b)(1)(A) of the Act by requiring Hoffman topay a $50 dispute bond before it would discuss orassess informally with him the merits of his griev-ance. The General Counsel also argues that the $502 All dates hereinafter refer to 1979 unlcss othcrum cs noretcdispute bond on its face can be characterized onlyas an arbitrary and unreasonably costly restrictionof access to the grievance procedure. He furtherclaims that the bond forces potential grievants to"gamble" on the validity of their grievance, sincethey must decide independently, without any priorconsultation with their bargaining representative,whether their grievance has merit. If they are rightand their grievance is meritorious then the bond isrefunded. If they are wrong, they have forfeited$50 without deriving a benefit.Respondent argues that the dispute bond hasbeen negotiated in good faith between Respondentand the employer association and, as such, it is nei-ther arbitrary nor unreasonable. The amount is notexcessive since it is equal to a little less than 4hours of pay for the lowest paid employee underthe contract. It is not arbitrary since its purpose isto weed out nonmeritorious appeals which wouldotherwise burden the Local Joint Referral DisputeCommittee which is responsible for reviewinggrievances arising out of problems with job refer-rals. Respondent recognizes that Business ManagerMosely advised Hoffman to grieve under thewrong contractual provision, but points out that itrefunded the bond to Hoffman, and told him hisgrievance would be considered under the otherprocedure once it realized the error.C. Discus.sion and ConclusionsWe have concluded that Respondent violatedSection 8(b)(1)(A) by failing or refusing to discussor to assess informally the merits of Hoffman'sgrievance with him until he paid the $50 disputebond. Because of this holding, we do not reach thebroader issue of whether Respondent's establish-ment of the $50 dispute bond would, under any cir-cumstance, constitute a per se violation of Section8(b)(1)(A).It is well established that "[i]n administering thegrievance and arbitration machinery as statutoryagent of the employees, a union must, in good faithand in a nonarbitrary manner, make decisions as tothe merits of particular grievances." IVaca v. Sipes.386 U.S. 171, 194 (1967). This is because the"grievance procedure is vital to collective bargain-ing and ...grievance representation is due em-ployees as a matter of right." International Associ-ation of Machinists and Aerospace Workers. LocalUnion No. 697. A.L-CIO (The H. O. CanfieldRubber Company of Virginia, Inc.), 223 NLRB 832,835 (1976); Teamisners Local 559, an affiliate of theInternational Brotherhood of Teamsters, Chauffi'ur'.,Warehousemen and tIelpers of America (Ma.Vshk ;nFreight Lines. InC.), 243 NLRB 848 (1979).233 DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn the instant case Respondent's business agent,Mosely, refused to discuss or even to assess Hoff-man's grievance with him informally until Hoffmanposted the $50 dispute bond. He further restrictedHoffman's ability to assess intelligently the meritsof his grievance by refusing to permit him to copyCombustion Engineering's letter to the Union stat-ing its reason for discharging Hoffman. He merelyinformed Hoffman that under the contract he couldnot be referred for 15 days following his discharge,and that if he wished to protest this action hewould have to post a $50 dispute bond in order forany grievance to be considered. Thus, severalmonths after Hoffman filed a grievance and postedthe dispute bond, and 4 months after he filed theunfair labor practice charge which is the basis ofthis proceeding, Respondent belatedly refunded thebond and informed Hoffman that it would processhis grievance under the general contractual proce-dure. 3Based on the above facts, we find that Respond-ent processed Hoffman's grievance in an arbitraryand perfunctory manner, in violation of Section8(b)(1)(A) by refusing to discuss the grievance pre-liminarily with Hoffman before demanding a fee.By refusing to discuss or appraise the grievancewith him until he paid the dispute bond, Respond-ent has deprived one of the unit members of hisgrievance representation which belongs to him as amatter of right. This case highlights the pitfalls ofthe procedure: Hoffman's was not a referral griev-ance, a fact counseling should have brought out.Respondent, however, argues that the fee is de-signed to discourage frivolous grievances so thatthe grievance system is not overburdened. Whilethis goal may be legitimate, the means used here toachieve it are not since Respondent has withheldeven a preliminary assessment of the grievanceuntil it receives the bond. We therefore find thatRespondent has, by the above actions, violatedSection 8(b)(1)(A) of the Act.4THE REMEDYHaving found that Respondent has engaged in anunfair labor practice, we shall order it to cease anddesist therefrom and to take certain affirmativeaction to effectuate the purposes of the Act. Spe-cifically, we shall order Respondent to cease anddesist from refusing to counsel or advise employees3 As noted earlier. if Hoffman had been required to process his griev-ance under the referral procedure his bond would have been refundedonly if Respondent had found merit to the grievance.4 The dissent argues that the bonding procedure is a product of collec-tive bargaining. Hut the bonding as such is not found unlawful and theculpability of employers which have no duty to represent employeesfairly or otherwise cannot exculpate a union which doespreliminarily about the merits of their grievancesuntil they have posted bond.Upon the basis of the foregoing findings of fact,and upon the entire record in this proceeding, wemake the following:CONCILUSIONS OF LAW1. Respondent Union is a labor organizationwithin the meaning of Section 2(6) and (7) of theAct.2. By refusing to discuss or to counsel WolfgangHoffman about his grievance until he paid a $50dispute bond, Respondent has violated Section8(b)(1)(A) of the Act.3. The aforesaid unfair labor practice affectscommerce within the meaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,International Brotherhood of Boilermakers, IronShipbuilders, Blacksmiths, Forgers & Helpers,Local 72, AFL-CIO, Portland, Oregon, its officers,agents, and representatives, shall:1. Cease and desist from:(a) Refusing to counsel or advise employees pre-liminarily about the merits of their grievances untilthey have posted a bond.(b) In any like or related manner restraining orcoercing employees in the exercise of rights guar-anteed them in Section 7 of the Act.2. Take the following affirmative action which isnecessary to effectuate the purposes of the Act:(a) Post at its business offices and meeting hallsand at all places where notices to its members andother employees in the bargaining unit are custom-arily posted (including all such places at Combus-tion Engineering, Inc.) copies of the attachednotice marked "Appendix."'Copies of said notice,on forms provided by the Regional Director forRegion 19, after being duly signed by the Union'srepresentative, shall be posted by the Union imme-diately upon receipt thereof, and be maintained byit for 60 consecutive days thereafter. Reasonablesteps shall be taken by the Union to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 19,in writing, within 20 days from the date of thisr In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the Natioanl Labhor Relations Hoard" shall read "Posted l'urs,-ant to a Judgment of the United States Court of Appeals Enfircing anOrder of the National abhor Relati ons HBoard"234 BOILERMAKERS. LOCAL 72Order, what steps have been taken to comply here-with.MEMBER JENKINS, dissenting:Contrary to my colleagues, I would find that Re-spondent Union did not violate Section 8(b)(l)(A)of the Act when it required Charging Party Hoff-man to post a $50 bond for processing of his griev-ance and declined to counsel him about his griev-ance until he had done so. Accordingly, I woulddismiss the complaint it its entirety.Most of the basic facts are set out in the majorityopinion and I will not exhaustively review them.However, although the majority makes scant men-tion of the fact, it is significant that the grievanceprocedure at issue here is the product of collectivebargaining between Respondent Union and em-ployers signatory to the Nine Western States Boi-lermakers Field Agreement and has been in exist-ence in basically the same form for over 20 years.Because of this extensive bargaining history,some background is useful in evaluating the propri-ety of the current grievance procedure. The 1959agreement established both a National Joint Rulesand Standards Committee, composed of three em-ployer and three union representatives, and a JointReferral Committee for each local. Since 1959, thenational committee has, through collective bargain-ing, formulated and implemented uniform minimumstandards to govern the process of referrals for allBoilermakers-affiliated construction locals. (Re-spondent points out that the employers sought thereferral rules as a quid pro quo for permitting theUnion to operate an exclusive hiring hall.) Underthe successive agreements since 1959, these mini-mum standards have been used by the local com-mittees which then promulgate their own rules andregulations for referral. The local rules must beconsistent with the minimum standards establishedby the national committee.From 1959 until 1979, the model rules containeda review procedure whereby any applicant for re-ferral had the right to "appeal any dispute or griev-ance arising out of and relating to the operations ofthe referral plan," so long as the applicant paid acash bond of $10. If his appeal was successful, thebond was refunded. If unsuccessful, the bondwould be used to pay any expenses incurred in theappeal.Under the current contract, as before, the localcommittees "hear and decide any and all disputesor grievances arising out of the operation of thejob referral system including, but not limited togrievances arising out of work registration, workreferrals, and the preparation of the referral regis-tration lists." Article 4 of the Joint Referral andRules Procedures-which my colleagues havefound to be unlawful-sets forth the procedure fordisputes arising out of the operation of the referralrules:6Section 4.2-Dispute Bond-Forfeiture orRefund-Grievants must deposit a good-faithcash bond in the amount of $50.00, which maybe forfeited in the event the Disputes Commit-tee finds against the grievant, in which eventthe cash bond will be used to defray in wholeor in part the expenses incurred in processingthe grievant's case. The bond will be returnedto the grievant if the Disputes Committee findsin favor of the grievant.Of course, article 4 is not the only grievanceprocedure in the agreement. The parties' agreementalso contains grievance machinery for the process-ing of "grievances that may arise on any job cov-ered by [the collective-bargaining agreement]...." There is no bond requirement under thisprocedure.From this history, two important points emerge.First, the majority's decision interferes with theparties' well-established and stable collective-bar-gaining relationship by undermining their negotiat-ed quid pro quo for the exclusive hiring hall ar-rangement. It does so by substituting its own ver-sion of the grievance procedure for that bargainedfor by the parties. That is, under the majority'srationale, the Union, in order to retain the bond re-quirement, must now engage in some sort of ill-de-fined pregrievance counseling. This requirementwas never negotiated by the parties; it has beenunilaterally imposed by my colleagues.Yet that result-the imposed revision of the bar-gained-for grievance procedure-is not compelledby Section 8(b)(l)(A) of the Act, for the procedurehere is not in any sense arbitrary. See, generally,Vaca v. Sipes, 386 U.S. 171, 193-195 (1967). To thecontrary, it is directly related to the orderly man-agement of the hiring hall. Indeed, the Board haspermitted unions to charge reasonable fees to non-members for use of an exclusive hiring hall. See,for example, Local 825, International Union of Oper-ating Engineers, AFL-CIO (H. John Homan Compa-ny), 137 NLRB 1043 (1962). The imposition of amodest filing fee in order to reduce some of the ex-penses incurred in processing a grievance concern-ing the operation of a hiring hall and to eliminatesome frivolous filings seems no less reasonable thanthe imposition of a reasonable fee to use the hall inthe first place, and this is particularly true where,' In fr ct. the parti, stilpulaltd that, Inrce lq5 anJ cnld nulrnul ,I thcrc-after until the imlplerilln t.ailo l I 1n t'Q of a rt 4. the refrrial rule, ha.<rrtquired 1hc dcpoit ot .a S1) g.ood-. -tith cash bond 1n cirtL lMu ,t.ain T Ili C --Iical t1o , O, s II I hlll Ih he h iLnd i', urrentill requilrd235 DECISIONS OF NATIONAL LABOR RELATIONS BOARDas here, all grievances automatically receive formalconsideration by the local referral committee. Cer-tainly, the committee has a legitimate right to es-tablish a screening device so that the reviewsystem will not be overwhelmed by frivolousgrievances. Moreover, the use of the dispute bondseems particularly justified since it applies only togrievances arising out of the referral rules for Re-spondent's exclusive hiring hall. For all othergrievances-that is, the majority of grievances-there is a separate grievance procedure for whichno bond is required.Thus, this case does not fit into the typical pat-tern of a duty of fair representation case: For ex-ample, one where a union representative fails to actfairly or in good faith or displays outright hostilityto a unit member in processing his grievance. See,e.g., Warehouse Union, Local 860, InternationalBrotherhood of ieamsters, Chaufjfurs, Warehouse-men & Helpers of America (The Emporiumn), 236NLRB 844 (1978); ITT Arctic Service.v, Inc., 238NLRB 116 (1978). To the contrary, Respondenthere acted in good faith, and followed the estab-lished grievance procedure. When, in processingHoffman's grievance, it realized that Hoffman wasconcerned with his underlying discharge, and notthe refusal to refer per se, it returned the disputebond to Hoffman, and began processing the griev-ance. Under these circumstances, I do not see howa violation of Section 8(b)(1)(A) has been estab-lished. I therefore dissent.APPENDIXNoIICI. To EMPLIOYEiE-S AND MlMBEIRSPosTEI) BY ORDEIR OF THINATIONAI. LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board having found,after a hearing, that we violated the NationalLabor Relations Act, as amended, we herebynotify you that:WI' WIl.L. NOT refuse to counsel or adviseemployees preliminarily about the merits oftheir grievances until they have posted a bond.WEL WiL.L NOr in any like or related mannerrestrain or coerce employees in the exercise ofrights guaranteed them in Section 7 of theAct.INIIRNA 'IION.I. BROTHI-RHOOI) OFBOII ERMAKI:RS, IRON SHIPBUII.DI.RS,BI.ACKSMN1IiS, , FORGCERS & HE-I PERS,Loc li 72, AFL-CIO236